 332DECISIONSOF NATIONAL LABOR RELATIONS BOARDWESTINGHOUSE ELECTRIC CORPORATIONandTHE INTERNATIONALUNION OF OPERATING ENGINEERS, A. F. L., LOCAL 89,1 PETITIONERWESTINGIousE ELECTRIC CORPORATIONandDISTRICT LODGE No. 52,INTERNATIONAL ASSOCIATION OF MACHINISTS, A. F. L.,2 PETITIONERWESTINGHOUSE ELECTRIC CORPORATIONandTHE INTERNATIONALUNION OF ELECTRICAL, RADIO AND MACHINE WORKERS, C. I. 0.,'PETITIONERWESTINGHOUSE ELECTRIC CORPORATIONandDISTRICT LODGE No. 52,.INTERNATIONAL ASSOCIATION OF MACHINISTS, A. F. L., PETITIONER.Cases Nos. 9-RC-0126, 9-RC-2141, 9-RC-2142, and 9-RC-2149.October 13, 1954Supplemental Decision and Certifications of RepresentativesOn May 26, 1954, pursuant to a Board Decision and Direction ofElections,' elections by secret ballot were conducted under the direc-tion and supervision of the Regional Director for the Ninth Regionamong employees in the voting groups therein established.At theconclusion of the elections, the parties were furnished tallies of ballotswhich disclosed the results of the elections to be as follows :Group(b)Group(c)Group(d)TotalGr°upsand (d)Group (a)iVotes cast for IUE-CIO-------------------38746637750Votes cast for IAM-AFL------------------2641848------------Votes cast for IBEW-AFL----------------273281356_Votes cast for Local 89, Operating Engi-neers, AFL---------------------------------------------------------------------------15Votes cast against participating labororganizations_____________________________0112130Valid votes counted________________________661529741,19215Challenged ballots_________________________00110Validvotescountedpluschallengedballots___________________________________661529751,19315Thereafter,the IAM filedtimely objections to conduct affecting theresults of the elections.Afteran investigation,the Regional Directoron June 22,1954, issued a report on objections in which he recom-mended that the objections be overruled and thatthe IUEbe certifiedas bargaining representative for the pooled production and mainte-nance unit (i. e., voting groups (b), (c), and (d)) and that the Oper-ating Engineers be certified as bargaining representativefor the pow-ihereinafter referred to as the OperatingEngineers2Hereinafterreferred to as the JAM8Hereinafterreferred to as the IUE* 108 NLRB 556. On May 3, 1954, the Boardissued its order amendingthe Decisionand Directionof Electionsto accord the IAM a place on the ballotin an additional unitand to specifythe methodof tabulatingthe ballotsin various voting groups.110 NLRB No. 50. WESTINGHOUSE ELECTRIC CORPORATION333erhouse employees (i. e., voting group (a)).The IAM filed timelyexceptions to this report.The IAM objected to the conduct of the elections on the ground thata letter sent by the Employer to its employees on May 20, 1954, coercedthe maintenance employees (voting group (c)) to vote against theIAM and for another union by threatening these employees with pro-tracted litigation in place of collective bargaining if the IAM won theelection for group (c). In the letter the Employer reiterated theposition it had taken both at the hearing and in its motion for recon-sideration 6 of the original Decision herein that a separate unit ofmaintenance employees was inappropriate. It stated further that :(1) It would not bargain with the IAM if that union were selected torepresent the maintenance employees separately, because it was onlyby such a refusal that it could obtain court review of the Board's unitfinding; (2) it took this position reluctantly in view of the year ortwo delay in bargaining for maintenance employees a Board-to-courtproceeding would entail; (3) it had no objection to the IAM as suchbut only to the unit the IAM was seeking; and finally (4), in view ofthe prospective protracted litigation an IAM victory in the mainte-nance unit would entail, it hoped the IAM would not win.The IAM contends that in view of the contents of the letter the elec-tions should be set aside.We find, however, in agreement with theRegional Director, that the letter of May 20 did not constitute inter-ference with the election as it was merely an expression of the Em-ployer's legal position such as we have recently held not to be im-proper.'Furthermore, we do not agree with the IAM's contentionthat the election should be set aside because the letter in effect ex-pressed a preference for one union over another, for we find, in accordwith Board precedent, that such an expression of preference does notwarrant our setting aside the electionsAccordingly, we find no meritin the IAM's objections and they are hereby dismissed.As the tallies of ballots show that a majority of valid votes in thepowerhouse unit (group (a)) were cast for the Operating Engineersand that a majority of valid votes in the pooled production and main-tenance unit (groups (b), (c), and (d)) were cast for the IUE, theBoard will certify these unions as the representatives of the employeesin their respective units, which it hereby finds to be appropriate forpurposes of collective bargaining within the meaning of Section 9 (b)of the Act.[The Board certified International Union of Operating Engineers,AFL, Local 89, as the designated collective-bargaining representa-The JAM alone sought to represent the maintenance employees in a separate unit.Filed with the Board on May 3, 1954. On May 17, the Board issued its order deny-ing the motion.7 h]squire, Inc,107 NLRB 1238,National Furniture Manufacturing Company, Inc,106NLRB 13001 Steioart-Warner Corporation,102 NLRB 1153 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive of the employees of the Employer in the powerhouse unit in CaseNo. 9-RC-2126, and International Union of Electrical, Radio, and.Machine Workers, CIO, in the production and maintenance unit inCases Nos. 9-RC-2141, 2142, and 2149.]MEMBER MURDOCK took no part in the consideration of the above-Supplemental Decision and Certifications of Representatives.TRAYLOR ENGINEERING & MANUFACTURING COMPANYandPATTERN-MAKERSLEAGUE OF NORTH AMERICA, EASTON ASSOCIATION, PETI-TIONER.Case No.4-RC-2461.October13, 1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William Naimark,.hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Intervenor, United Steelworkers of America, CIO, which,has been the certified bargaining representative of the production and.maintenance employees, including the employees sought herein, as-serted at the hearing that its current contract was a bar to an electionamong the employees sought by the Petitioner. The Petitioner con-tends that its petition, filed August 2, 1954, is timely.The recently expired contract of the Intervenor was dated August.4, 1952, and was effective until August 31, 1954. It is this contractthat the Intervenor claims as a bar.The contract contained no auto-matic renewal clause, but did provide that 60 days prior to August.31, 1954, the parties should meet for the purpose of negotiating a newagreement.Such new agreement had been reached, effective August31, 1954, and terminating October 31, 1957, but had not been signed asof the date of the hearing, August 27,1954.We find no merit to the claim of the Intervenor. The 1952 agree-ment is no bar as it expired on August 31, 1954, and the new agree-ment is no bar as the petition was filed before August 31, 1954, theeffective date of the contract, which was never executed.Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.110 NLRB No. 47.